Citation Nr: 0835650	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-24 643A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1959 to 
January 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for cervical and 
lumbar spine disabilities. 

In August 2008, the veteran testified before the undersigned 
at a hearing held at the RO.  At that hearing the veteran 
submitted additional evidence directly to the Board, 
accompanied by a waiver of RO consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

The Board acknowledges that the RO is required to obtain 
Social Security Administration (SSA) records prior to 
adjudicating an appellant's claim in compliance with its duty 
to assist.  Murinscak v. Derwinski, 2 Vet. App. 363 (1992); 
38 C.F.R. § 3.201(a) (2008).  In this case, the veteran's SSA 
records have been determined to be unavailable.  In March 
2007, the RO requested the veteran's complete records from 
SSA.  Later that month, SSA responded that the veteran's 
records folder had been destroyed.  Additionally, the veteran 
indicated in a March 2007 statement that he did not have any 
SSA records or any other information or evidence to give VA 
to substantiate his claim.  Thus, the Board finds that 
further efforts to obtain the veteran's SSA records would be 
futile.  Nevertheless, for the reasons stated below, the 
Board finds it necessary to remand the claim for other 
development.

The veteran, in written statements and in testimony before 
the Board, contends that his current cervical and lumbar 
spine disabilities (degenerative arthritis of the cervical 
spine, post-op fusion C4 to T1, with left ulnar neuropathy, 
and degenerative joint disease of the lumbar spine, with 
right sciatica) are due to injuries he sustained in an truck 
accident while serving in Korea.  The Board notes that the 
veteran initially reported that the accident took place in 
fall 1961.  However, he subsequently indicated that it 
occurred in "April or May" of that year.  The veteran now 
maintains that he injured his neck and back after being 
thrust from the bed of a moving truck containing canisters of 
90 millimeter round rifle ammunition.  He further maintains 
that he was knocked momentarily unconscious, and that 
afterwards he and two fellow service members, the driver of 
the truck and the supervising officer, Lieutenant O'Shea, 
were treated at the scene for injuries by Army medics.  At 
that time, according to the veteran, all three service 
members filled out an accident report describing the 
incident.  

In support of his claim, the veteran has submitted statements 
from his wife of 50 years and his brother, which corroborate 
the veteran's account of the 1961 accident and indicate that 
since that time, he has suffered chronic and debilitating 
pain in his cervical and lumbosacral spine.  Additionally, 
the veteran has made multiple requests for the RO to obtain a 
copy of the 1961 accident report and has provided information 
regarding the Army unit to which he was assigned at the time 
the incident reportedly occurred (E Company, 40th Armor, 
First Cavalry Division).  However, it does not appear that 
the RO has attempted to obtain the accident report through 
the National Personnel Records Center or other appropriate 
service department offices.  Because a copy of that report 
would be of assistance in adjudicating the veteran's claims, 
additional efforts to obtain it should be made.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The veteran's service medical records reflect that in May 
1961 he was treated for low back strain, with no radicular 
symptoms.  Physical examination revealed pain on forward 
flexion, giving rise to a diagnosis of low back strain.  The 
veteran was prescribed bed rest.  His other service medical 
records, including his August 1961 and December 1961 
separation examinations, are negative for any complaints or 
clinical findings of back trouble.

The veteran testified at the August 2008 hearing and provided 
a written statement indicating that he sought treatment for 
back and neck problems with a private physician, R.R. 
Summers, M.D., beginning in 1962, shortly after his discharge 
from service.  The veteran also stated that in April 1973, he 
was hospitalized for back problems at Kanawha Valley 
Hospital, an account that is corroborated by a May 2008 
statement from the veteran's brother.  In addition, the 
veteran indicated that he was treated for back problems by a 
chiropractor, Karl Jordan, in the mid-1970s.  The record 
reflects that the RO has requested the records of Dr. Jordan 
and found them to be unavailable.  However, it does not 
appear that the records from Dr. Summers or Kanawha Valley 
Hospital have yet been requested.  Because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claims, an effort to obtain those records 
should be made.

The veteran has submitted private medical records and billing 
statements showing that he received treatment for back pain 
in the early 1980s.  Subsequent private and VA medical 
records dated from October 1999 to September 2007 reflect 
that the veteran has undergone surgery and other medical 
treatment for cervical and lumbosacral spine problems.  
Additionally, the veteran indicated at the August 2008 Board 
hearing that he is currently receiving therapy for his back 
problems at VA Medical Centers in Huntington and Beckley, 
West Virginia.  However, his VA records dated after September 
2007 have not yet been associated with the claims folder.  
Since these outstanding medical records may contain 
information pertinent to the veteran's claims, they are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2007); Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran has already undergone a VA 
examination in August 2004, in which he gave an account of 
his 1961 in-service injury and stated that he had suffered 
subsequent deterioration of the cervical spine, which made it 
necessary for him to undergo an anterior spine fusion the 
previous year.  Physical examination showed limitation of 
motion in the cervical spine.  An X-ray examination revealed 
marked neural foraminal stenois on both the left and right 
side of the C4, C5, C6, and C7 discs, as well as degenerative 
changes in the anterior body of the C3.  The assessment was 
status post anterior body fusion and degenerative arthritis 
of the cervical spine.  Significantly, the VA examiner did 
not relate the veteran's cervical spine disability to his 
period of active service.  Nor has any other private or VA 
medical provider offered a nexus opinion with respect to the 
veteran's cervical or lumbar spine disabilities. 

The Board acknowledges that the veteran, as well as his 
spouse and brother, have provided credible statements and 
testimony indicating that the veteran's current spine 
disabilities had their onset in the 1961 accident that took 
place while he was serving in Korea.  However, no objective 
evidence confirming that event has yet been associated with 
the claims file.  Therefore, the Board finds that unless an 
accident report or other objective evidence documenting the 
event is obtained, an additional VA examination is not 
warranted.  If such evidence is obtained, however, the 
veteran should be afforded an additional VA examination and 
etiological opinion to fully and fairly assess the merits of 
his claims.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file all 
private medical records from R.R. 
Summers, M.D., since 1962, as well as 
all records from Kanawha Valley 
Hospital dated in April 1973.  Document 
all attempts to secure those records in 
the claims folder. 

2.  Obtain and associate with the 
claims file all medical records from 
the VA Medical Centers in Beckley and 
Huntington, West Virginia, dated from 
September 2007 to the present.  

3.  Contact the National Personnel 
Records Center, or any other appropriate 
service department offices, and request 
a copy of the accident report that the 
veteran described in his written 
statements and testimony before the 
Board.  Use the information provided by 
the veteran regarding his service unit 
and the approximate dates in which the 
accident may have occurred.  All 
attempts to obtain that report should be 
documented in the claims folder.

4.  If the accident report, or other 
objective evidence of an in-service 
event or injury, is obtained, schedule 
the veteran for a VA orthopedic 
examination for the purpose of 
ascertaining the etiology and 
approximate date of onset of his 
currently diagnosed cervical and lumbar 
spine disabilities.  The claims folder 
should be reviewed by the examiner and 
the examination report should reflect 
that the claims folder was reviewed.  
The VA examiner should specifically 
review the veteran's service medical 
records showing complaints and 
treatment for low back pain during 
service, as well as his post-service 
medical records of treatment for 
cervical and lumbar spine problems.  
The examiner should state whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's current cervical and lumbar 
spine disabilities are etiologically 
related to his period of active 
service.  A rationale for the opinion 
must be provided.  

5.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

